Mollison, Judge:
Counsel have stipulated and agreed in this case as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court, that the merchandise covered by the above appeal for reappraisement consists of bamboo porch shades and sets of hardware accessories imported from Japan; and that each bamboo porch shade, as invoiced, is accompanied by one set of hardware accessories.
That on or about the date of exportation of the merchandise hereinbefore described, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, at the appraised unit values, plus packing and baling charge as invoiced; that said unit values include the cost of the sets of hardware accessories, which cost is 3 cents (U.S. Cy) per set of hardware accessories, and that there was no higher foreign value.
That the above appeal for reappraisement is limited to the merchandise here-inbefore described and is abandoned as to all other merchandise; and that said appeal may be deemed to be submitted for decision upon this stipulation.
Accepting the foregoing stipulation as establishing the facts therein recited, I conclude that export value, as defined in section 402(d), Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise involved, and that such value in each case is the appraised unit value, plus packing and baling charge, as invoiced, which value includes the cost of 3 cents (United States currency) of each set of hardware accessories accompanying each bamboo porch shade.
Judgment will issue accordingly.